                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF MONTANA                                       12/26/2018


                                    BUTTE DIVISION

 COTTONWOOD
 ENVIRONMENTAL LAW CENTER,
                                                         No. CV 18-12-BU-SEH
                              Plaintiff,
                                                         ORDER
 vs.

 RYAN ZINKE, in his official capacity
 as Secretary of the Interior; STEVE
 BULLOCK, in his official capacity as
 Governor of the State of Montana;
 MONTANA DEPARTMENT OF
 LIVESTOCK; MONT ANA
 DEPARTMENT OF FISH,
 WILDLIFE, AND PARKS; DAN
 WENK, in his official capacity as Park
 Superintendent, Yellowstone National
 Park; LEANNE MARTEN, in her
 official capacity as Regional Forester,
 U.S. Forest Service; NATIONAL
 PARK SERVICE; U.S. FOREST
 SERVICE; USDA-ANIMAL &
 PLANT HEALTH INSPECTION
 SERVICE,

                               Defendants.

       On October 12, 2018, the Federal Defendants' and Steve Bullock, in his

       1
          The Federal Defendants are Ryan Zinke, in his official capacity as Secretary of the
Interior; Dan Wenk, in his official capacity as Park Superintendent, Yellowstone National Park;
Leanne Marten, in her official capacity as Regional Forester, U.S. Forest Service; the National
Park Service; the U.S. Forest Service; and the U.S. Department of Agriculture-Animal & Plant
official capacity as Governor of the State of Montana ("Governor Bullock"), filed

Federal Defendants' Motion to Dismiss 2 and Governor Bullock's Motion to

Dismiss 3 with supporting briefs. 4 A response brief was filed on November 1,

2018. 5

       On November 1, 2018, Plaintiff Cottonwood Environmental Law Center

("Cottonwood") filed Plaintiffs Motion to Stay Briefing and Consideration of

Federal Defendants' Motion to Dismiss to Allow Discovery on Jurisdictional

Defenses6 and supporting brief. 7 Defendants filed response briefs on November

15, 2018. 8

       A conference call with counsel addressing motion to stay issues was held on

November 20, 2018.

       ORDERED:

       1.       Plaintiffs motion to stay is GRANTED in part and DENIED in part


Health Inspection Service. See Doc. 46 at I.
       2
           Doc. 47.
       3
           Doc. 49.
       4
           Docs. 48 and 50.
       5
           Doc. 54.
       6
           Doc. 52.
       7
           Doc. 53.
       8
           Docs. 57 and 58.
as follows:

                 a.   Plaintiffs request to pose four Requests for Admission to

Governor Bullock is GRANTED. Responses to the requests shall be served,

together with copies to the Court, on or before January 25, 2019.

                b.    Plaintiffs requests to depose Ryan Zinke, Dan Wenk, Jack

Shere, and Dr. Brian McCluskey, are DENlED.

      2.        The pending motions, Federal Defendants' Motion to Dismiss 9 and

Governor Bullock's Motion to Dismiss, IO are DENlED without prejudice to

renewal in whole or in part, if appropriate upon submission of the responses to the

Requests for Admission referenced in paragraph I above.

                If pending motions are renewed, re-briefing of issues previously

presented will not be necessary or required, except that each party may file, within

7 days of the date upon which a motion is renewed, a supplemental brief directed

solely to new matters or issues not addressed in briefs previously filed .
                              .,-It
      DATED this      __;;j,._ day of December, 2018.



                                                United States District Court



      9
          Doc. 47.
      10
           Doc. 49.
